  Case 17-34659       Doc 44   Filed 06/21/19 Entered 06/21/19 12:56:10               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     17-34659
KAREN N. BROWNLOW,                           )
                                             )                Chapter: 13
                                             )
                                                              Honorable Pamela S. Hollis
                                             )
                                             )                Joliet
               Debtor(s)                     )

         ORDER GRANTING MOTION TO AUTHORIZE SALE UNDER 11 USC § 363

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) Debtor, Karen Brownlow, is permitted to sell the home located at 5011 Brighton Lane, Plainfield,
IL 60586 (Permanent Index Number: 06-03-33-401-008-0000).

   2) Home Point Financial Corporation's lien on Debtor's home will be paid in full per their payoff
statement as of the date of closing. Debtor shall obtain a written payoff statement from Creditor prior to
the date of closing.

  3) The closing of Debtor's home shall take place no later than thirty (30) days from the date of the
entry of this order.

   4) After Home Point Financial Corporation has been paid in full, Debtor is permitted to retain the
first $15,000.00 of the remaining proceeds as her homestead exemption.

  5) Debtor shall send the trustee a copy of the closing statement and the remaining proceeds (after the
homestead exemption, fees, and commissions) to Trustee Glenn Stearns within seven days of closing.

                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: June 21, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
